Case 8:18-cr-00537-EAK-JSS Document 12 Filed 12/17/18 Page 1 of 2 PagelD 20

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CLERK’S MINUTES —

CASE No. 8:18-cr-537-T-17JSS DATE: DECEMBER 17, 2018

HONORABLE THOMAS G. WILSON -

UNITED STATES OF AMERICA AUSA TAYLOR STOUT
-V- : So
NICHOLAS LEE BOLLMAN AFPD FRANK ZAREMBA
COURTROOM 12A TIME: 4:24-4:34 (10 min.)
COURT RPTR: N/A TAPE: DIGITAL
DEPUTY CLERK: DAWN M. SAUCIER INTERPRETER: N/A

PROCEEDINGS: INITIAL APPEARANCE/ARRAIGNMENTY BOND _

Xx
x
x

 

 

 

 

 

 

 

 

 

 

 

 

Arrest Date: 12/17/2018

Defendant provided w/copy of INDICTMENT

Court advises defendants of Rule 5 rights and charges
Financial Affidavit submitted

AFPD appointed for all purposes, including trial

Defendant waives formal reading of indictment

Defendant pleads not guilty to all counts

Defendant request to participate in Rule 16 discovery

Trial to be set upon notice by Judge Elizabeth A. Kovachevich
Status conference set for January 4, 2019, at 10:30 a.m.

Pretrial discovery order to be entered by Judge Sneed
Case 8:18-cr-00537-EAK-JSS Document 12 Filed 12/17/18 Page 2 of 2 PagelD 21

 

x Detention/Bond

Government: Agrees to conditions of release; $20,000
signature bond; curfew from 7 p.m. to 7 a.m.

Defendant: No objections to conditions proposed by
government.

Court: Defendant to be released on $20,000 signature bond;
standard conditions of release. Special conditions: Report to
Pretrial Services by telephone by 4 p.m. every Wednesday; no
use of illegal substances; drug testing; provide DNA specimen
on request of law enforcement; curfew between 7 p.m. to 7
a.m.. Defendant warned of consequences of any violation of
conditions of release.

x Defendant remanded to custody of U.S. Marshal pending completion
of bond paperwork. | 7
